Citation Nr: 0530461	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for phlebitis, claimed 
as secondary to gunshot wounds to the lower extremities.  

2.  Entitlement to a disability rating in excess of 30 
percent for left shoulder impingement syndrome, 
postoperative, with acromioclavicular degenerative changes.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left thigh, 
with injuries to Muscle Group XIV and left knee arthritis.  

4.  Entitlement to a disability rating in excess of 10 
percent for scars of the left thigh resulting from a gunshot 
wound.  

5.  Whether the February 21, 1986, rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound, with scarring, of 
the right distal leg and ankle, contained clear and 
unmistakable error.  

6.  Whether the February 21, 1986, rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound scar of the left 
knee contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In March 2004, the veteran testified before a Veterans Law 
Judge in Washington, D.C.  The Board wrote to the veteran in 
August 2005.  He was informed that the Veterans Law Judge 
that held his hearing was no longer with the Board.  The 
veteran was offered an opportunity for a new hearing, if he 
so desired.  The veteran was given 30 days to respond or it 
would be presumed that he did not want a new hearing.  The 
veteran did not respond to the letter within the 30 days.  

The veteran submitted evidence to the Board in October 2005 
consisting of a statement from a physician and copies of 
photographs.  Inasmuch as the case is being remanded for 
additional development, the agency of original jurisdiction 
(AOJ) will have an opportunity to consider this new evidence.

REMAND

The veteran seeks service connection for phlebitis, claimed 
as secondary to his gunshot wounds to the lower extremities, 
as well as increased ratings for a left shoulder impingement 
syndrome, a shell fragment wound of the left thigh involving 
muscle group (MG) XIV, with left knee arthritis, and scar 
from a shell fragment wound of the left thigh.  

According to his March 2004 hearing testimony, the veteran 
prefers to receive his medical care from private physicians 
rather than the VA.  Specifically, he has been treated in the 
recent past by a D. G. Heald, M.D., of the Oak Ridge 
Methodist Medical Center in Oak Ridge, Tennessee (TN).  The 
veteran stated he had seen Dr. Heald in the past year for 
various medical problems, including his phlebitis and his 
service-connected injuries to the left shoulder and lower 
extremities.  However, Dr. Heald's records have not been 
requested by VA.  

The Board also observes that at his March 2004 hearing, the 
veteran stated he had been told "several times" by his 
private physician that his phlebitis and venous insufficiency 
of the lower extremities were the result of his service-
connected injuries to the lower extremities.  The veteran has 
in fact been awarded service connection for gunshot wounds to 
both legs, and current medical records reflect a diagnosis of 
phlebitis.  In that regard, the veteran submitted a statement 
from W. S. Dallas, M.D., dated in September 2005.  Dr. Dallas 
stated that the veteran had severe lower extremity venous 
insufficiency.  However, he did not provide any opinion as to 
whether the venous insufficiency was either caused, or 
aggravated by, the veteran's service-connected disabilities.  

A VA medical examination must be afforded the veteran to 
determine if the venous insufficiency/ phlebitis is due to, 
or aggravated by, his service-connected disabilities.  See 
38 C.F.R. § 3.310 (2005); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The VA has an obligation to obtain 
such an examination when it becomes necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The Board notes that the veteran 
prefers to be examined at the VA medical centers in either 
Mountain Home or Nashville, TN.  

The Board next observes that the veteran has been awarded a 
10 percent disability rating for his residuals of a gunshot 
wound to the left thigh, with injuries to MG XIV and left 
knee arthritis.  The VA may award separate disability ratings 
for impairment that is not duplicative or overlapping with 
the symptomatology of any other disability.  See Esteban v. 
Brown, 6 Vet. App. 296 (1994).  In reevaluating the veteran's 
pending increased rating claim pursuant to development 
ordered by this remand, the RO must consider whether the 
veteran's muscle group injuries and left knee arthritis 
warrant separate disability ratings.  In conducting such an 
evaluation, the amputation rule should be considered.  See 
38 C.F.R. § 4.68 (2005).

It has been a number of years since the veteran's residuals 
of a gunshot wound to the left thigh, with injuries to MG XIV 
and left knee arthritis and left shoulder disabilities were 
examined.  Accordingly, a new VA examination is required.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board notes that the veteran seeks an increased rating 
for his gunshot wound scars of the left thigh.  Effective 
August 30, 2002, the rating criteria concerning skin 
disabilities was changed.  See 67 Fed. Reg. 58,448 (Sept. 16, 
2002) (codified at 38 C.F.R. § 4.118 (2005).  While the 
veteran was provided a statement of the case in April 2003, 
subsequent to the regulatory changes, the revised rating 
criteria were not included therein.  In adjudicating the 
veteran's increased rating claim, the RO is reminded of the 
need to consider both the old and the new rating criteria for 
skin disabilities.  The veteran must also be provided a copy 
of the revised regulations, as this action has not yet been 
accomplished.  

Also, according to the February 2003 VA dermatological 
examination, the veteran has multiple scars on his left leg, 
both above and below the knee, resulting from his shrapnel 
wounds in service.  As each of these scars represents a 
separate and distinct disability, the RO must consider 
whether separate compensable ratings are warranted.  See 
Esteban, supra.  Again, the amputation rule should be 
considered in any evaluation.

The Board notes that, in the September 2001 rating decision 
in which this appeal originated, the RO also determined that 
there was no clear and unmistakable error in the February 21, 
1986, rating decision which awarded the veteran service 
connection, with a noncompensable initial rating, for a shell 
fragment wound scar of the right distal leg and ankle, and 
service connection, also with a noncompensable initial 
rating, for a shell fragment wound scar and arthritis of the 
left knee.  In his June 2002 notice of disagreement, the 
veteran clearly expressed dissatisfaction with the RO's 
determination that the February 1986 rating decision lacked 
clear and unmistakable error with regard to those two issues.  
Accordingly, these issues remain in appellate status, and the 
Board concludes that because a timely notice of disagreement 
regarding these issues has been submitted, a remand is 
required in order for the RO to provide the veteran a 
statement of the case.  See Manlincon v. West, 12 Vet. App.  
238 (1999).  A statement of the case should be issued unless 
the veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or by withdrawal of the claim.

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return these 
issues to the Board only if the veteran perfects an appeal in 
accordance with the provisions of 38 U.S.C.A. § 7105.

Finally, the veteran's case was remanded for additional 
development in July 2004.  The AMC wrote to the veteran in 
July 2004 and January 2005.  The veteran submitted a 
statement at the time he submitted his additional evidence in 
October 2005.  It appears from the statement that the veteran 
may have been afforded a VA examination; however, the report 
is not of record.  Moreover, there is no indication in the 
claims file that any attempt was made to obtain private 
medical records identified by the veteran at the time of his 
hearing in March 2004.  The case must again be remanded to 
afford the veteran the development set forth in the July 2004 
remand as well as this current remand.

Therefore, in light of the above, this claim is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC., for the following additional development: 

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his venous 
insufficiency/phlebitis and his service-
connected disabilities.  He identified a 
Dr. Heald as a primary care physician at 
his March 2004 hearing.  After securing 
the necessary release, the RO should 
obtain those records that have not been 
previously secured.  

2.  In a letter dated January 13, 2005, 
the AMC informed the veteran that a VA 
medical facility would schedule him for 
an examination in connection with his 
appeal.  In a letter dated in October 
2005, the veteran indicated that he was 
accorded an examination to determine the 
possibility that his right leg swelling 
was secondary to his left thigh injury.  
The RO should determine if the veteran 
was accorded an examination in 2005 for 
disability evaluation purposes and 
associated the report of any such 
examination with the claims folder.

2.  The veteran also testified that he 
believed he could obtain a medical 
opinion that would establish a nexus 
between his phlebitis and/or venous 
insufficiency and his service-connected 
disabilities.  He submitted a statement 
from Dr. Dallas attesting to a diagnosis 
of venous insufficiency.  However, Dr. 
Dallas did not relate the venous 
insufficiency to the veteran's service-
connected disabilities.  The veteran 
should be advised that he can submit 
another medical opinion, or a revised one 
from Dr. Dallas, and that it should 
address the issue of any nexus between 
the veteran's phlebitis/venous 
insufficiency and his service-connected 
disabilities.

3.  The veteran should be scheduled for a 
VA medical examination in order to 
determine if he has a current diagnosis 
of phlebitis or any similar venous 
disability, and whether such a disability 
is either due to, caused by, or 
aggravated by, the veteran's service-
connected disabilities, especially his 
gunshot wounds to the lower extremities.  
If possible, this examination should be 
scheduled at the VA medical center in 
Mountain Home or Nashville, TN.  The 
examination should be conducted by a 
medical professional that is qualified to 
assess the veteran's vascular status and 
provide a medical opinion in that regard.

The claims file should be reviewed by the 
examiner in conjunction with the 
examination, especially the August 2000 
VA general medical examination report 
which found "venous insufficiency with 
lower extremity edema" (this examination 
report is marked with a yellow tab 
labeled "VAX-Gen Med. 8/00") and the 
September 2005 statement from Dr. Dallas.  
The examination should include any tests 
considered necessary by the examiner.  
The test results must be included in the 
examination report.  After examining the 
veteran and reviewing the claims file, 
the examiner should address the following 
questions:

      a)  Does the veteran have phlebitis 
or any similar current disability or 
disabilities characterized by venous 
insufficiency of the lower extremities?  
      
      b)  For any disability identified 
above, is it likely, as likely as not, or 
unlikely that such a disability is due 
to, the result of, or aggravated by the 
veteran's gunshot wounds, and the 
residuals thereof, to the lower 
extremities?  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  
      
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

If the veteran was afforded an 
examination in 2005, that complies with 
the requirements of this paragraph, a new 
examination is not required.  

4.  The veteran should also be afforded a 
VA examination to assess the current 
level of disability of the residuals of a 
gunshot wound of the left thigh, 
involving MG IX, with left knee 
arthritis, and his left shoulder 
impingement syndrome.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner should 
make all findings necessary to determine 
the current severity of the veteran's 
service-connected disabilities.  The 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups as a result of his 
service-connected residuals of a gunshot 
wound of the left thigh and his left 
shoulder impingement syndrome.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

If the veteran was afforded a VA 
examination to assess the current level 
of disability for these issues in 2005 
and the examination report provides the 
information requested here, a new 
examination is not required.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any of the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

7.  The RO should issue a statement of 
the case pertaining to the issues of 
whether clear and unmistakable error was 
present in the February 1986 rating 
decision which granted service connection 
and awarded the veteran noncompensable 
initial ratings for his shell fragment 
wound scar of the right distal leg and 
ankle, and for a shell fragment wound 
scar and arthritis of the left knee.  If 
and only if a timely substantive appeal 
is filed should these issues be returned 
to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

